Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2022 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480) in view of Mitchell et al. (2004/0237308), Clarke (GB2417007), Powell et al,(WO 2008-052151), Hashimoto (EP0434903), Kim (KR100934774) and Grasso (4,496,648).
Leung shows a method with most of the recited limitations, including;
providing an electric medical clipper (figure 1, capable of being used for medical purposes), wherein the electric medical clipper comprises;
a body having an exterior surface (see figure 1); 
a motor (12) disposed within the body; 
a clipper head (8,10, etc.), operably coupled to the body, that is powered by the motor and that is configured to clip hair at or near a patient's surgical site (capable of doing so); 
a power actuator (18, lines 3-4, paragraph 0024) integrated with the exterior surface of the body that is configured to power on and off the motor in response to corresponding actuations by a user such that when the motor is powered on by the power actuator the motor operates at a normal level of performance; and 
at least one boost actuator (20) integrated with the exterior surface of the body and configured to provide increased operating performance of the clipper head when actuated by a user (see paragraph 0033); and

when the motor is powered on, and in response to actuation of the at least one boost actuator by the user, providing the increased operating performance of the clipper head for only the set amount of time (see paragraph 0033).
	As seen in strikethrough above, Leung shows all of the recited limitations except for a timer.
	Examiner takes Official Notice that it is well known for hair trimmers to include timers such that various functions do not run too long.  Applicant has challenged this taking of Official Notice in regard to booster buttons, but has not challenged this as broadly written, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   The general purpose of such timers is to prevent excessive use of resources (battery power, lubricants, etc.,) and to prevent overheating.
	One example is Mitchell, who employs a timer (paragraph 0094) to limit the time the motor powers the trimmer.
	A second example is Clarke, who employs a timer (paragraph 0033) to limit the time that lubricant is dispensed.
	A third example is Powell, who employs a timer (paragraph 0062) to limit the time that a therapeutic light is emitted.
	A fourth example is Hashimoto, who employs a timer (lines 19-31, column 10) to limit the time that a cutting wire is heated.
	A fifth example is Kim, who employs a timer (50) to limit the time that steam is generated.
	Additional references can be provided if challenged, as this is a common feature.
	From the related field of boost buttons, Grasso teaches a boost switch with a timer that can be set for a period of time (lines 53-58, column 5).
	It would have been obvious to one of ordinary skill to have modified Leung by providing a timer on the boost actuator, as taught by Mitchell, Clarke, Powell, Hashimoto, Kim, Grasso and others, in order to limit the amount of time that the boost actuator is on, such that power is not wasted, and no overheating occurs.
	With respect to the new limitations of hitting the boost button a second time to turn it off, Examiner takes Official Notice that such is well known.  An example is Grasso’s lines 13-16, column 4 “if in any particular instance the user should find that the duration of the boost is too long. The boost may be cancelled by pushing the boost switch SW2 a second time”.    Additional examples will be provided if challenged, as this is a known feature across many different systems. 
	It would have been obvious to one of ordinary skill to have further modified Leung by making it so that a second depression of the boost button turns the boost off, as is well known and taught by Grasso and others, in order to give the user the ability to stop the boost if it runs longer than desired.
	In regard to claim 2, note in the cover figure that the boost actuator (20) is located on a front side of the clipper
In regard to claims 4-7, Leung does not state that he operates the booster for exactly 1 second, nor 2 seconds, nor 5 seconds, nor 10 seconds.
The purpose of Leung’s booster is set forth in paragraph 0033, namely “to trim thick hairs or due to an irregular trimming surface”.  The amount of time required to perform these functions will vary, depending on how much thick hair there is, or how large the irregular surface is.  If there is one second worth of thick hair, then it is obvious to one of ordinary skill to set the booster to run for one second.  If there is two seconds worth of thick hair, then it is obvious to set the booster to run for two seconds.  The same goes for 5 or 10 seconds.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leung et al.(2003/0131480) in view of Mitchell et al. (2004/0237308), Clarke (GB2417007), Powell et al, (WO 2008-052151), Hashimoto (EP0434903), Kim (KR100934774) and Grasso (4,496,648), as set forth above, and further in view of Fuchs et al.(6,393,701), Erdmann et al.(2016/0304269) and Richards (2006/0254063).
Leung, as modified above, shows a clipper with all of the recited limitations except for a second boost actuator on the opposite side.
Examiner take Official Notice that in the art of hand tools it is old and well known to provide identical-function buttons on the opposing sides of tools, for the purpose of accommodating left or right handed people.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Some examples of this are Richards (paragraph 0042), Erdmann (16,31, read claim 3), and Fuchs (lines 15-17, column 3).  Additional examples can be provided if challenged.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
It would have been obvious to one of ordinary skill in the art to have modified Leung by providing boost actuators on left and right sides of the clipper, as is well known and suggested by Richards, Erdmann, Fuchs and others, in order to easily accommodate both left and right handed users.

6.	Applicant's arguments have been fully considered.
Applicant’s amendments have overcome the rejections under 35 USC 112b.
In regard to the prior art rejection, note the new reference to Grasso, whose boost switch has both a timing aspect (lines 53-58, column 5) and the ability to stop the boost by activating the boost switch a second time (lines 13-16, column 4).
	While Grasso is not in the razor arts, it is in the same field of endeavor as Applicant in regard to boost switches.  As per MPEP 2143, Exemplary rationale F, Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  In this case, the design incentive is the give the user to option to turn the boost off if it runs longer than desired, which would have predictable results in both Grasso’s art and the art of trimmers.  Grasso articulated this well on lines 13-16 of column 4.

7.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724